Filed Pursuant to Rule 424(b)(3) Registration No. 333-132809-34 Supplement To Prospectus Supplement Dated October 26, 2006 (To Prospectus Dated October 6, 2006) $463,291,300 (Approximate at Time of Issuance) Asset-Backed Certificates, Series 2006-ALT2 New Century Alternative Mortgage Loan Trust 2006-ALT2 Issuing Entity GS Mortgage Securities Corp. Depositor Goldman Sachs Mortgage Company Sponsor Wells Fargo Bank, National Association Servicer This is a supplement (the “Supplement”) to the prospectus supplement dated October 26, 2006 (the “Prospectus Supplement”) to the prospectus dated October 6, 2006 with respect to the above captioned series of certificates.This
